Citation Nr: 9913982	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-20 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A statement from an officer with the Veterans of Foreign Wars 
of the United States, dated in June 1998 and received by the 
RO in early July 1998, reveals that that organization 
withdrew as the veteran's representative at that time. 

The Board also notes that, pursuant to a request from the 
veteran, a Board hearing was scheduled in Washington, D. C. 
in April 1999.  However, the veteran failed to report for 
that hearing.  As he has not provided any explanation for 
failing to appear and has not requested a rescheduling of the 
hearing, the Board will proceed with its appellate review 
without further delay.
  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's 
appeal has been obtained by the RO.

2.  The veteran's low back disorder is productive of no more 
than moderate limitation of motion of the lumbar spine.

3.  The veteran was born in August 1948, has a 7th grade 
education, and employment experience as a welder. 

4.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

5.  The veteran's back disability does not preclude him from 
engaging in substantially gainful employment consistent with 
his age, education and occupational history.  
CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
submitted a claim that is well grounded.  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. § 
1521(a).  There are three alternative regulations upon which 
a finding of permanent and total disability for pension 
purposes may be based.  The veteran may seek to establish, by 
utilizing the VA Schedule For Rating Disabilities, that he 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502.  This 
requires rating, and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined one-hundred percent schedular evaluation for 
pension purposes.  If the veteran suffers the permanent loss 
of the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, he will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15.

Alternatively the veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 38 
C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; and if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more and the combined 
rating must be 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

The medical evidence of record shows that the veteran injured 
his back in a work-related incident in 1989.  Records from 
November and December 1989 show that he reported low back 
pain after moving materials at his job.  He complained of low 
back pain, but felt much better by December after treatment.  
In November 1992, Daniel K. Menyah, M.D. examined the veteran 
and found him to have sacroiliac lumbar strain.  A MRI of the 
lumbar spine performed in September 1994 showed mild 
degenerative disc disease at L2, L4 and L5.  In October 1994, 
Lolita R. Agra, M.D. found that the veteran had no abnormal 
reflexes in the lower back but that he was unable to bend his 
lower back.  Leg raising test of the right leg elicited 
moderately severe pain of the left side of the lower back.  
The test of the left leg elicited a severe pain in the left 
lower back.  The veteran was diagnosed with acute 
exacerbation of a chronic lumbo-sacral strain and acute 
exacerbation of degenerative disc disease.  Dr. Agra further 
found the veteran capable of standing a walking 1-4 hours a 
day, sitting 1-3 hours a day, and driving 1-3 hours a day.  
He could use his hands for simple grasping and 
pushing/pulling.  He could not use his feet for operating 
foot controls and is able to bend, squat and climb 
occasionally.  

In January 1994, Theodore R. Mabini wrote that he had treated 
the veteran at the time of the original workplace accident in 
November 1989.  The doctor found the veteran temporarily 
disabled due to the accident.
The veteran has undergone several VA examinations in recent 
years in conjunction with this claim.  Upon a VA examination 
in July 1996, the examiner noted tenderness, soreness and 
pain to palpation of the back.  No increased kyphosis or 
scoliosis was noted.  The veteran would only forward flex to 
45 degrees and externally rotate 20 degrees.  The examiner 
diagnosed the veteran with lumbosacral strain.  The X-ray 
showed arthritis with right scoliosis.

In March 1997, the veteran underwent VA general medical and 
spinal examinations.  No significant abnormalities were noted 
on the general medical evaluation.  Upon examination of his 
spine, the veteran refused to do range of motion testing, 
claiming that it would hurt his back.  He was observed to sit 
in the chair and get up without problems.  He was also able 
to cross his leg on its side without problems.  The examiner 
found no low back muscle strain.  A X-ray at the time showed 
early minimal degenerative arthritis.

A private treatment record dated in July 1997 shows that the 
veteran was treated with inhalant medication for coughing and 
wheezing.  There is no medical evidence that shows any loss 
of pulmonary function.

VA mental health clinic records dated in October 1997 show 
that the veteran was referred for evaluation at that time for 
being homicidal and suicidal but it was found that his 
threats were not well formed and vague.  The examiner opined 
that the veteran did not appear to be depressed but was 
angry.  The only diagnosis was an apparent personality 
disorder.  The examiner did not indicate any industrial 
impairment.

A careful review of the evidence shows that the veteran is 
unable to meet the requirements for entitlement to pension 
benefits.  As previously discussed, entitlement to pension 
benefits may be found if the veteran has a lifetime 
impairment which would render it impossible for the average 
person to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 4.15.  His low back 
disorder does not constitute a permanent total disability 
within the meaning of the cited legal authority.
Further, a permanent and total disability rating is not 
warranted under the applicable schedular criteria provided 
for under 38 C.F.R. §§ 4.16(a), 4.17.  The veteran does not 
have a disability rated at 60 percent or higher, or one 
disability rated at 40 percent with the combined rating at 70 
percent.  The medical evidence shows that his low back 
disorder is not productive of more than moderate limitation 
of motion of the lumbar spine.  There is mild arthritis 
apparent but there is no medical evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, or loss of lateral 
motion, or some of the above with abnormal mobility on forced 
motion.  Therefore, the non-service-connected disorder does 
not warrant a rating in excess of 20 percent.  See 38 C.F.R. 
§ 4.71a, Codes 5292 and 5295.  

As the veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), 4.17 the Board must 
determine whether the veteran is entitled to pension benefits 
based on subjective criteria, including age, education and 
occupational history. 38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran was born in August 
1948, and he testified in October 1996 that he was last 
employed in 1992 when he moved, loaded and unloaded steel.  
He stated that he left that employment due to his back 
disorder.  Since losing that job, he claims that he has 
sought employment at about 125 employers, from fast food 
restaurants to welding; however, he has been unable to obtain 
employment.  He testified that he always told potential 
employers about his back problems and that he assumed he was 
not offered employment due to his back.  He further stated 
that his highest level of education was 4th grade and that 
his only formal training was in welding.  The Board does note 
that the veteran's DD 214 showed him to have completed seven 
years of grammar school and 2 years of trade school.

The veteran contends, in essence, that his low back 
disability precludes employment.  He asserts that he is 
unable to stand or sit for any prolonged period of time (more 
than an hour or an hour and a half) before his back starts 
tensing up and his legs start to ache.  However, the most 
recent medical evidence does not support his assertion.  
Specifically, while medical evidence in the mid-1990s shows a 
back disability productive of definite pain and functional 
limitation, which one clinician opined was temporarily 
disabling, more recent evidence, including VA medical and 
orthopedic examinations, show less functional impairment.  In 
fact, a VA clinical examination in March 1997 found no low 
back muscle strain or other abnormalities, and a general 
medical evaluation at that time was essentially normal.  It 
is the Board's judgment that the medical evidence in toto 
shows, at most, moderate limitation of motion of the lumbar 
spine, and there is no medical evidence of any other 
conditions that are productive of any appreciable industrial 
impairment.  The veteran is not shown to require frequent 
hospitalization or an inordinate quantity of medication for 
his low back disability.  The record does not contain a 
medical opinion that relates the veteran's employment status 
with his low back disorder or any other physical or mental 
condition.  

Being unemployed is not the same as being unemployable.  The 
veteran claims that he has sought over 100 different jobs but 
he has not submitted evidence to support that contention.  
While his low back disability may limit his employment 
options, given his rather limited employment background, the 
medical evidence does not show that it precludes all kinds of 
substantially gainful employment, particularly given his age.  
Accordingly, the veteran is not entitled to a permanent and 
total disability rating for pension purposes and his claim 
for that benefit is denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a permanent and total disability rating for pension 
purposes must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

